Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 15, it is not clear how a single collar (i.e. a collar of claim 8) is provided at each of the both ends of the pipe member. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an outermost diameter of the inner conductor of the signal probe”, “an outermost diameter of the inner conductor of the power supply probe”, “an outermost diameter of the inner conductor of the ground probe”, “a thickness of the pipe member of the signal probe”, “a thickness of the pipe member of the power supply probe”, “a thickness of the pipe member of the ground probe” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “inside diameter of the first pipe member”, see e.g. ¶0098, ¶0104 of Publication and “outside diameter of the pipe members”, see e.g. ¶0072, ¶0092 of the Publication as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2016/0154024 A1) in view of Sato et al. (JP 2005 127891 A), Kazama et al. (US 2009/0093161 A1) and further in view of Yoshida (JP 2007 178163 A) and Lee (US 2004/0100295).
Regarding claim 8, Miyagawa at fig. 1-2 discloses a probe unit comprising: a signal probe [40C] configured to receive and output a signal from and to a predetermined circuit structure; a power supply probe [40B] configured to supply power to the predetermined circuit structure; a grounding probe [40A] configured to supply a ground potential to the predetermined circuit structure; and a conductive probe holder [metal block 50 (50A, 50B)] including a plurality of hole portions in which the signal probe, the power supply probe, and the grounding probe are insertable, the plurality of hole portions having a same hole shape as one another [as shown], wherein each of the signal probe, the power supply probe, and the grounding probe includes: a cylindrical pipe member [41]. Miyagawa is silent about each od said probe includes: a collar including a hollow portion and fixed to an inner circumferential side of at least one end in a longitudinal direction of the pipe member; and an inner conductor including a 
Sato in similar environment discloses the probe [fig. 1] include: a cylindrical pipe member [2]; a collar [4] including a hollow portion and fixed to an inner circumferential side of at least one end in a longitudinal direction of the pipe member [as shown]; and an inner conductor [11] including a flange [11B] configured to abut on a stepped portion formed by the pipe member and the collar [as shown], the inner conductor being expandable and contractible along the longitudinal direction and penetrating the pipe member [as shown]. 
The combination of Miyagawa and Sato, particularly Sato, are silent about an outermost diameter of the inner conductor of the signal probe is different from an outermost diameter of the inner conductor of at least one of the power supply probe and the grounding probe, a thickness of the pipe member of the signal probe is different from a thickness of the pipe member of at least one of the power supply probe and the grounding probe, and the pipe members of the probes have a same outer diameter.
Kazama et al. (hereafter Kazama) in similar environment and at fig. 9-10 discloses an outermost diameter [diameter of flange of 55] of the inner conductor of [55] is different [smaller] from an outermost diameter [diameter of 80] of the inner conductor of at least one of the power supply probe and the grounding probe [56], a thickness of the pipe member [63] of the signal probe [56] is different [more] from a thickness of the pipe member [65] of at least one of the power supply probe and the grounding probe [56].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Miyagawa as taught by Sato in order to obtain advantages that Sato have to offer, see ¶0006 and ¶0034. Modified Miyagawa are further modified using the teaching of Kazama in order to obtain advantages that Kazawa have to offer i.e to provide stable ground potential and precision impedance matching, see ¶0031-0032.
Regarding claim 9, the combination of Miyagawa, Sato and Kazama discloses all the elements. They are silent about adjacent ones of the hole portions of the probe holder communicate with each other at portions thereof, at least an outer circumferential surface of the pipe member is conductive, and the pipe members of the probes penetrating the adjacent hole portions contact each other at the portions where the hole portions communicate with each other. Yoshida at least at fig. 1(b) and 1(c) discloses providing an external cover tube assembly 3 produced by joining an external cover tube 31 (signal pipe member) and a ground socket 32 (ground pipe member); inserting RF signal probe 1RFSIG and ground socket 32, respectively; and providing a through-hole in an insulating block 2 that matches the structure of the external cover tube assembly 3. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use teaching of Yoshida to modify the combination 
Regarding claim 10, Kazama at fig. 9-10 discloses the probe unit according to claim 8, wherein the outermost diameter of the inner conductor of the signal probe [diameter of flange of 55] is different [smaller as shown] from the outermost diameter of the inner conductor of the grounding probe [diameter of 80 as shown],
the thickness of the pipe member of the signal probe [thickness of 63] is different [thicker as shown] from the thickness of the pipe member [65] of the grounding probe.
Regarding claim 11, Kazama at fig. 9-10 discloses the probe unit according to claim 8, wherein
the pipe member of each of the signal probe and the power supply probe includes an insulating pipe made of an insulating material [63 as shown], and
the pipe member of the grounding probe is made of a conductive material [65 as shown] .
Regarding claim 12, the combination of Miyagawa, Sato and Kazama discloses all the elements. Modified Miyagawa are silent about the pipe member of each of the signal probe and the power supply probe further includes conductive coating layers provided on an inner circumference and an outer circumference of the insulating pipe. Sato discloses a capacitor 7 on inner side of the insulating pipe 21 or on the outer periphery to remove noise entering from outside, therefore discloses the pipe member further includes conductive coating layers provided on an inner circumference and an outer circumference to form the capacitor for noise cancellation. Therefore, the probe 
Regarding claim 13, the combination of Miyagawa, Sato and Kazama discloses all the elements. They are silent about the pipe member includes: an outer circumferential pipe and an inner circumferential pipe forming a double-pipe structure; and insulating members provided between the outer circumferential pipe and the inner circumferential pipe at both ends in an axial direction of the pipe member, and an air layer is formed by the outer circumferential pipe, the inner circumferential pipe, and the insulating members. Lee in similar environment ¶0034 and at fig. 2 discloses the pipe member includes: an outer circumferential pipe [220] and an inner circumferential pipe [230] forming a double-pipe structure; and insulating members [250] provided between the outer circumferential pipe and the inner circumferential pipe at both ends [as shown] in an axial direction of the pipe member, and an air layer [260] is formed by the outer circumferential pipe, the inner circumferential pipe, and the insulating members [as shown]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date use teaching of Lee to modify the combination of Miyagawa, Sato and Kazama, in order to obtain advantages that lee has to offer, see ¶0042.
Regarding Claim 14, Sato discloses the collar is made of a conductive material [¶0025].
Regarding Claim 15, as best understood by the Examiner, Sato discloses the collar is provided at each of both ends of the pipe member [4 at both ends of pipe 2, fig. 1].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



October 6, 2021